DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.

RESPONSE TO AMENDMENT
Claims 70-81 and 84-94 are pending in the application, claims 87-89 are withdrawn from consideration.  Claims 1-69, 82, and 83 have been cancelled.  Claims 93 and 94 have been added.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 18 October 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that the rationale to combine Krasnoff and Newman is based upon the mere conclusory statement that "it has been held to be within the general skill of a worker in the art to select a known material ("gypsum cement" disclosed by Newman) on the basis of its suitability for the intended use (as the cementitious material of the core of the panel of Krasnoff)."  The examiner respectfully disagrees.  In the instant case, Newman discloses that interior and exterior construction boards, such as cement boards or gypsum boards, are used in a wide variety of indoor and outdoor structural applications, generally having a cored formed of a cementitious material interposed between two layers of facing material sheets ([Col. 1: li. 5-10, 14-17, and 23-25] of Newman), and that a cementitious slurry for forming the core material can be formed of numerous different compositions of varying moisture content, such as hydraulic cements, Portland cement, gypsum cement, mixtures thereof with aggregates or polymer binders, and the like as will be known to the skilled artisan ([Col. 9: li. 15-21] of Newman).  In that Newman clearly envisaged that a skilled artisan could have chosen a gypsum cement as the core material, the mere statement of it being "within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use" under MPEP §2144.07, provides a rational for the conclusion of obviousness. 
Applicants also argue that the combination of Krasnoff and Newman constitutes impermissible hindsight, since the only incentive or motivation to combine the references comes from the applicants own disclosure.  The examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, as explained above, the prior art of Newman provides a clear rational as to why someone skilled in the art would have been motivated to use the gypsum material of Newman as the cementitious material of the panel disclosed by Krasnoff.
Applicants go on to argue that Krasnoff teaches away from the use of gypsum material in the cementitious core of the panel, because the cementitious composite of Krasnoff is intended to provide properties similar to that of concrete boards and that have varying applications ([0051], [0053], and [0171] of Krasnoff).  That the cement boards of Krasnoff have different properties from gypsum boards, and have a variety of applications ([0053] of Krasnoff); whereas gypsum boards are generally used for walls and ceilings.  As such, applicants argue that the gypsum cores of Newman are not well suited for the same applications as the concrete boards of Krasnoff, and would render the subject matter of Krasnoff inoperable for its' intended function.  The examiner respectfully disagrees.  In the instant case, the prior art of Newman discloses a cement board with a core comprising a cementitious material (e.g. gypsum cement), and not a "gypsum board" as argued by applicants; wherein said gypsum cement is not excluded by either the prior art or the instant invention for the core layer.  Furthermore, the cementitious gypsum cement of the panels disclosed by Newman and the cementitious [0053] of Krasnoff; [Col. 10: li. 27-37] of Newman).  Therefore, the prior art of Krasnoff would not teach away from using the gypsum cement of Newman, and the gypsum cement of Newman would not render the subject matter of Krasnoff inoperable for its intended function.
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record over at least Krasnoff in view of Newman are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Double Patenting
Claims 70, 73, and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58, 62, 63, and 69 of copending Application No. 16/726,988 (referred to herein as "Busche") in view of Newman et al. (US 6,054,205 A).  In the instant case, Busche discloses the claimed cementitious panel, but fails to disclose that the panel is a "gypsum panel".  Newman discloses a panel with glass fiber facings, and a cementitious core of gypsum cement ([Col. 1: li. 5-10] and [Col. 9: li. 15-21] of Newman).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the gypsum cement of Newman as the cementitious material of the panel disclosed by Busche in gypsum panel with a core layer comprising gypsum--.  One of ordinary skill in the art would have been motivated to have incorporated the gypsum cement of Newman as the cementitious material of the panel disclosed by Busche, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Instant Claim 70:  Busche in view of Newman claims a cementitious panel, comprising: a core layer comprising a cementitious material; a plurality of sheets of facing material surrounding the core layer, the plurality of sheets of facing material comprising a first sheet of facing material and a second sheet of facing material; and one or more swellable materials, wherein the first sheet of facing material, and/or the second sheet of facing material comprises at least one of the one or more swellable materials (Claims 58 and 69 of Busche; [Col. 1: li. 5-10] and [Col. 9: li. 15-21] of Newman).
Regarding Instant Claim 73:  Busche in view of Newman claims that the swellable material comprises particles and/or discrete domains of a micro-scale size, the particles and/or discrete domains having an average cross-sectional dimension from 1 µm to 2000 µm (Claims 58, 62, and 69 of Busche; [Col. 1: li. 5-10] and [Col. 9: li. 15-21] of Newman).
Regarding Instant Claim 74:  Busche in view of Newman claims that the swellable material comprises particles and/or discrete domains of a nano-scale size, the particles and/or discrete domains having an average cross-sectional dimension from 1 nm to 1000 nm (Claims 58, 63, and 69 of Busche; [Col. 1: li. 5-10] and [Col. 9: li. 15-21] of Newman).


Claim Rejections - 35 USC § 103
Claims 70, 71, 73-76, 78, 80, 86, 90, 93, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A).
Regarding Claim 70:  Krasnoff discloses a cementitious composite (ref. #10) including a plurality of layers that include a containment layer, shown as permeable layer (ref. #20), a cementitious layer, shown as cementitious mixture (ref. #30), a three-dimensional volume layer, shown as structure layer (ref. #40), and an impermeable layer, shown as impermeable layer (ref. #50), wherein the structure layer is sandwiched between the  (figure 2 and [0002], [0005], and [0051]-[0054] of Krasnoff).  Krasnoff also discloses that the cementitious mixture can include expanding water absorbent materials (e.g. superabsorbent materials, superabsorbent polymers, superabsorbent clays, etc.) ([0051] and [0171] of Krasnoff; wherein the absorbent materials are considered equivalent to the claimed "swellable materials").
Krasnoff fails to disclose that the cementitious panel is a --gypsum panel comprising a core layer comprising gypsum--.
Newman discloses a panel with glass fiber facings, and a cementitious core of gypsum cement ([Col. 1: li. 5-17] and [Col. 9: li. 15-21] of Newman).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the gypsum cement of Newman as the cementitious material of the panel disclosed by Krasnoff in order to have a --gypsum panel comprising a core layer comprising gypsum--.  One of ordinary skill in the art would have been motivated to have incorporated the gypsum cement of Newman as the cementitious material of the panel disclosed by Krasnoff, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since both Krasnoff and Newman discloses a cement board with a core layer of cementitious material, it would have been obvious to a person skilled in the art to use the gypsum cement of Newman in the core layer of the gypsum panel disclosed by Krasnoff.)
Regarding Claim 71:  Krasnoff in view of Newman discloses that the core layer comprises at least one of the one or more swellable materials, the one or more swellable materials of the core layer comprising from approximately 0.001% to 5% by weight of the cementitious mixture ([0172] of Krasnoff); which overlaps the presently claimed range of --0.1 wt. % to 90 wt. %--.  Krasnoff differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 73:  Krasnoff in view of Newman discloses that the one or more swellable material comprises particles of a micro-scale size, the particles having a particle size ranging from 1 micron to 500 microns ([0173] of Krasnoff); which is sufficiently specific to anticipate the claimed --average cross-sectional dimension from 1 µm to 2000 µm--.  See MPEP §2131.03(II).
Regarding Claim 74:  Krasnoff in view of Newman discloses the claimed cementitious panel and that the superabsorbent material ("one or more swellable material") can in one embodiment have a size less than 90 microns ([00173] of Krasnoff); which overlaps the presently claimed --average cross-sectional dimension of from 1 nm to 1,000 nm--.  Krasnoff differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 75:  Krasnoff in view of Newman discloses the claimed cementitious panel, but does not explicitly recite that --the one or more swellable materials has the capability to swell to a volume that is from 2 to 100 times the non-swollen volume of the one or more swellable materials--.  However, Krasnoff uses the same material as applicants (i.e. water swellable material of polyacrylamide, etc.; see ([0172]) of Krasnoff and ([0086]) of the filed instant specification).  Therefore, the swellable material of Krasnoff inherently possesses 
Regarding Claim 76:  Krasnoff in view of Newman discloses that the one or more swellable material has the capability to absorb between 1 and 1000 times its weight in water ([0172] of Krasnoff); which anticipates the claimed range of --from 2 to 30 times its weight in distilled water--.  See MPEP §2131.03(I).
Regarding Claim 78:  Krasnoff in view of Newman discloses that the one or more swellable material comprises a carboxymethyl cellulose ([0172] of Krasnoff).
Regarding Claim 80:  Krasnoff in view of Newman discloses that the one or more swellable material comprises a superabsorbent polymer ([0172] of Krasnoff).
Regarding Claim 86:  Krasnoff in view of Newman discloses that the gypsum panel further comprises void volumes in the form of one or more holes, at least some of the void volume capable of being at least partially blocked by the swellable material one swollen by absorbing water or moisture (figures 4A, 17A, [0172], and [0176] of Krasnoff).
Regarding Claim 90:  Krasnoff in view of Newman discloses that the one or more swellable material comprises a superabsorbent clay ([0172] of Krasnoff).
Regarding Claim 93:  Krasnoff in view of Newman discloses that the core layer consists of one or more swellable materials, gypsum, and optionally hydraulically setting materials (e.g. gypsum cement) ([0005], [0051]-[0054], and [0171] of Krasnoff; [Col. 1: li. 5-17] and [Col. 9: li. 15-21] of Newman).
Regarding Claim 94:  Krasnoff in view of Newman discloses the gypsum panel, wherein the gypsum panel is made by: providing a gypsum slurry on a first sheet of facing material for forming the core layer; providing a second sheet of facing material on the gypsum slurry; allowing the gypsum slurry to set to form a continuous length figure 2, [0002], [0005], [0051]-[0054], and [0171] of Krasnoff; [Col. 1: li. 5-17] and [Col. 9: li. 15-21] of Newman).  (In the instant case, the limitation of:
"the gypsum panel is made by: providing a gypsum slurry on a first sheet of facing material for forming the core layer; providing a second sheet of facing material on the gypsum slurry; allowing the gypsum slurry to set to form a continuous length gypsum panel while on a conveyor assembly; cutting the continuous length gypsum panel to form the gypsum panel; and drying the gypsum panel; wherein the gypsum slurry further optionally includes a first gypsum slurry for forming the first dense layer and optionally a second gypsum slurry for forming the second dense layer; and wherein the core layer, the first dense layer, the second dense layer, the first sheet of facing material, and/or the second sheet of facing material comprises at least one of the one or more swellable materials"

is treated as a product-by-process limitation.  In that the product-by-process pertains to a method of making the gypsum panel, the product-by-process limitation is not considered to impart any structure to the claimed invention.  See MPEP §2113(I).)

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claim 70 above, and further in view of Shake et al. (US 2010/0143682 A1).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claim 72:  Krasnoff in view of Newman fails to disclose that the cementitious panel further comprises --optionally, a first dense layer comprising a cementitious material defining an interface between the core layer and the first sheet of facing material, and optionally, a second dense layer comprising a cementitious material defining an interface between the core layer and the second sheet of facing material-- {instant claim 70} or that --the first dense layer, the second dense layer, or both comprise at least one of the one or more swellable materials, the one or more swellable materials comprising from 0.1 wt. % to 90 wt. % based on the total weight of the first dense layer; the second dense layer, or both-- {instant claim 72}.
Shake discloses a cementitious composite article comprising a cementitious core, a first fibrous mat, and a skim coat layer having a density greater than that of the cementitious core between the cementitious core and first fibrous mat (abstract, [0011]-[0013], and [0015] of Shake).  Shake also discloses that the skim coat layer can comprise the same or different composition as the cementitious core, only denser ([0013] of Shake).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the skim coat layer of Shake with the cementitious panel of Krasnoff in view of Newman in order to have --a first dense layer comprising a cementitious material defining an interface between the core layer and the first sheet of facing material--.  One of ordinary skill in the art would have been motivated to have incorporated the skim coat layer of Shake with the cementitious panel of Krasnoff in view of Newman, from the stand-point of reducing or eliminating the amount of unwanted cementitious slurry bleed through the fibrous mat ([0011] of Shake
Krasnoff in view of Newman and Shake discloses first dense layer can comprise at least one of the one or more swellable materials, the one or more swellable materials of the first dense layer comprising from approximately 0.001% to 5% by weight of the cementitious mixture ([0172] of Krasnoff; [0013] of Shake); which overlaps the presently claimed range of --0.1 wt. % to 90 wt. %--.  Krasnoff differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 77 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claim 70 above, and further in view of Clem (US 4,070,839 A).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claims 77 and 91:  Krasnoff in view of Newman failed to disclose that --the one or more swellable material comprises one or more phyllosilicates-- {instant claim 77} or --the one or more swellable material comprises a phyllosilicate-- {instant claim 91}.
Clem discloses a panel comprising water-swellable bentonite and a compressible filler of vermiculite (figure 1, abstract, [Col. 2: li. 53 to Col. 3: li. 21] of Clem
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable bentonite of Clem as the water swellable material of Krasnoff in view of Newman in order to have the swellable material comprise --one or more phyllosilicates-- {instant claim 77} or --a phyllosilicate-- {instant claim 91}.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Clem as the water swellable material of Krasnoff in view of Newman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claims 77, 91 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claim 70 above, and further in view of Yin (US 2015/0144029 A1).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claims 77 and 91:  Krasnoff in view of Newman fails to disclose that --the one or more swellable material comprises one or more phyllosilicates-- {instant claim 77} or --the one or more swellable material comprises a phyllosilicate-- {instant claim 91}.
Yin discloses a bentonite containing cement additive, bentonite being a clay rock mostly consisting of montmorillonite, the crystal structure of montmorillonite being a 2:1 phyllosilicate, and that bentonite has a swelling capacity ([0001] and [0002] of Yin
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Krasnoff in view of Newman in order to have --the one or more swellable material comprises one or more phyllosilicates-- {instant claim 77} or --the one or more swellable material comprises a phyllosilicate-- {instant claim 91}.  One of ordinary skill in the art would have been motivated to have incorporated the bentonite of Yin as the water swellable material of Krasnoff in view of Newman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 92:  Krasnoff in view of Newman and Yin discloses that the phyllosilicate comprises montmorillonite ([0002] of Yin).

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claim 70 above, and further in view of Mang et al. (US 6,358,580 B1).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claim 79:  Krasnoff in view of Newman fails to disclose that --the one or more swellable materials comprises nanocrystalline or microcrystalline cellulose, the nanocrystalline or microcrystalline cellulose comprising ultrafine cellulose, colloidal cellulose, and/or nanocrystalline or microcrystalline cellulose gel--.
Mang discloses a water swellable material that is a combination of a polysaccharide selected from microcrystalline or amorphous cellulose with water-superabsorbent synthetic polymers ([Col. 2: li. 40-55] of Mang
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Mang as the water swellable material of Krasnoff in view of Newman in order to have the swellable material comprise --microcrystalline cellulose--.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Mang as the water swellable material of Krasnoff in view of Newman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claims 70 and 80 above, and further in view of Loehner et al. (US 2011/0042613 A1).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claim 81:  Krasnoff in view of Newman failed to disclose that --the superabsorbent polymer comprises an ethylenically unsaturated carboxylic acid or carboxylic acid anhydride monomeric compound, and/or an ethylenically unsaturated sulfonic acid monomeric compound--.
Loehner discloses a water-swellable composition comprising a non-water swelling thermoplastic or elastomeric polymer and a water-swelling material, comprising hydrophilic cross-linked polymer microparticles formed from a monomer blend comprising ethylenically unsaturated monomer containing sulphonic acid groups or salts [0017]-[0019] of Loehner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Loehner as the superabsorbent polymer material of Krasnoff in view of Newman in order to have the swellable material comprise an --ethylenically unsaturated sulfonic acid monomeric compound--.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Loehner as the water swellable material of Krasnoff in view of Newman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claim 70 above, and further in view of Willberg et al. (US 2008/0108524 A1).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claim 84:  Krasnoff in view of Newman fails to disclose that --the one or more swellable material comprises an encapsulated or coated swellable material--.
Willberg discloses a delayed water-swelling material prepared from particles having a core containing a water-swelling material that is surrounded by a coating that temporarily prevents contact of water with the water-swelling material ([0015] of Willberg
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Krasnoff in view of Newman in order to have --the one or more swellable material comprises an encapsulated or coated swellable material--.  One of ordinary skill in the art would have been motivated to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Krasnoff in view of Newman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) in view of Newman et al. (US 6,054,205 A) as applied to claim 70 above, and further in view of Lehnert et al. (US 5,220,762 A).
Krasnoff in view of Newman is relied upon as described above.
Regarding Claim 85:  Krasnoff in view of Newman failed to disclose that --the cementitious panel exhibits a surface water resistance according to ASTM C-473 such that the panel absorbs less than 10% of water--.
Lehnert discloses a fibrous mat-faced gypsum support surface or member comprising a gypsum core having one or more additives which improve the water resistance of the core such that it absorbs less than about 10% water when tested in accordance with ASTM method C-473 ([Col. 7: li. 4-19], [Col. 8: li. 4-16], [Col. 8: li. 31 to Col. 9: li. 54] of Lehnert
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the gypsum core material as the cementitious material of the core layer of the cementitious panel of Krasnoff in view of Newman in order to have the cementitious panel that --absorbs less than about 10% water according to ASTM C-473--.  One of ordinary skill in the art would have been motivated to have incorporated the gypsum core material as the cementitious material of the core layer of the cementitious panel of Krasnoff in view of Newman, from the stand-point of improving the water resistance of the core ([Col. 4: li. 63-68] of Lehnert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781